TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00202-CV





Roy C. Bush, Appellant


v.


The State of Texas; The Honorable Rudy Cunningham, Judge of the
Small Claims Court, Kingsland, Texas; and Cheryll Mabray,
the County Attorney for Llano County, Appellees




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 10,899, HONORABLE D. V. HAMMOND, JUDGE PRESIDING





PER CURIAM



	The trial court granted final judgment in favor of appellees The State of Texas, The
Honorable Rudy Cunningham, Judge of the Small Claims Court, Kingsland, Texas, and Cheryll
Mabray, the County Attorney for Llano County, on February 12, 1996.  On March 7, 1996,
appellant Roy C. Bush filed in the trial court an affidavit of inability to pay the costs of appeal. 
However, the transcript does not show that he gave notice of the filing of the affidavit to the court
reporter or to the opposing party within two days.  See Tex. R. App. P. 40(a)(3)(B).
	Bush may not proceed by affidavit of inability to pay if the two-day notice was not
given.  Id.; In re V.G., 746 S.W.2d 500, 502 (Tex. App.--Houston [1st Dist.] 1988, no writ);
Bantuelle v. Renfroe, 620 S.W.2d 635, 640 (Tex. Civ. App.--Dallas 1981, no writ).  The Clerk
of this Court asked Bush to submit a motion to continue the appeal by May 8, 1996, stating
whether he gave the required notice.  As of August 14, 1996, the motion has not been received.
	We have no jurisdiction over the cause in the absence of an effective perfecting
instrument.  Davies v. Massey, 561 S.W.2d 799, 801 (Tex. 1978).  Appellees have filed a motion
requesting that we dismiss the appeal.  Tex. R. App. P. 60(a).  We grant the motion and dismiss
the appeal for want of jurisdiction.


Before Justices Powers, Jones and B. A. Smith
Appeal Dismissed for Want of Jurisdiction on Appellees' Motion
Filed:  August 14, 1996
Do Not Publish